Citation Nr: 9917193	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to May 1943.  

In a November 1981 rating decision, the Veterans 
Administration (now Department of Veterans Affairs (VA)) 
Regional Office (RO) in Los Angeles, California denied 
service connection for arthritis.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision by the RO in 
Waco, Texas which determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for arthritis.  In January 1996, the Board 
remanded this case for the RO to determine whether the 
veteran had been notified of the November 1981 rating 
decision and, if not, to adjudicate the claim without regard 
to that decision.  The RO adjudicated the claim without 
regard to the prior decision, and denied service connection 
for arthritis.  In a February 1997 decision, the Board held 
that the veteran had not submitted a well-grounded claim for 
service connection for arthritis.  

In a February 1998 decision, the United States Court of 
Veterans Appeals (as of March 1, 1999, the United States 
Court of Appeals for Veterans Claims) (Court) held that the 
VA had not fulfilled its duty to advise the veteran of the 
evidence required to complete his claim as required by 
38 U.S.C.A. § 5103(a) (West 1991) and remanded the case.  

In June 1998, the Board remanded the case for the RO to 
advise the veteran of the evidence required to complete his 
claim, and to readjudicate the issue of service connection 
for arthritis.  The actions having been completed, the case 
has been returned to the Board.  

In its February 1997 decision, the Board noted that the 
veteran had expressed a desire to reopen his claim for 
service connection for tuberculosis and referred that matter 
to the RO.  In August 1997, the RO advised the veteran, 
through his, then, representative that new and material 
evidence would be required to reopen his claim for service 
connection for tuberculosis.  The veteran has submitted some 
evidence regarding pulmonary tuberculosis.  However, it does 
not appear from the record that the RO has determined whether 
or not the evidence is new and material.  Therefore, the 
Board will not address that issue at this time, and the issue 
is referred to the RO for action as appropriate.  


FINDINGS OF FACT

1.  There is no competent probative evidence that arthritis 
was present in service or compensably disabling within one 
year after separation from service.  

2.  There is no competent probative evidence of a nexus 
between arthritis and a disease or injury during service.  

3.  The development directed in the remand has been 
completed.  


CONCLUSION OF LAW

The claim for service connection for arthritis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was hospitalized in service from April to May 
1943.  History obtained and clinical investigation centered 
on his pulmonary and respiratory system. He complained of 
back pain.  Due to complaints of pain in the front and back 
of the chest and between the scapulae in May 1943, X-rays of 
the dorsal spine were taken, and they were normal.  The final 
diagnosis was arrested pulmonary tuberculosis.  He was 
discharged from the service on a certificate of disability 
for discharge because of pulmonary tuberculosis.  

An October 1944 letter from C. A. R., M.D. states that the 
veteran was then able to return to work.

The veteran was treated during VA hospitalization in October 
1947 for symptomatology which was similar to that treated in 
service from April to May 1943, and the VA diagnoses were 
observation for tuberculosis and intracostal pathology, with 
no actual disease being found.

A November 1947 medical certificate from C. A. R., M.D. 
reports pulmonary treatment between 1943 and 1947.  A 
February 1949 medical certificate from Dr. R indicates that 
between November and December of 1947 and February of 1949, 
he treated the veteran for findings and/or symptoms of 
arthritis and pulmonary tuberculosis.  He described pulmonary 
features of a chest X-ray, and said that the veteran had 
complained of painful shoulders, ankles, knees, and wrists.

Private medical records covering the period from 1958 to 1977 
show that in October 1958, the veteran complained of pain in 
his back and down his leg.  A possible disc problem was 
suspected.  In February 1966, acute arthritis of the right 
knee was reported.  A July 1967 entry indicates that he was 
still having left neck (?) pain.  In October 1971, it was 
reported that he had left shoulder bursitis.  In April 1973, 
he complained that his joints were sore and that he could not 
walk, and of neck tension.  He complained of back and leg 
pain in 1973 and 1974.  In February 1977, generalized 
osteoarthritis was diagnosed.

A March 1978 medical certificate from L. M. McE., M.D. shows 
a diagnosis of arthritis.  Dr. McE reported that symptoms 
first appeared in December 1975.  The symptoms were pain in 
the knees, neck, back and fingers.  He reported a similar 
condition in 1973.  It was reported that the veteran's first 
visit had been in February 1976.  A November 1980 medical 
certificate from Dr. McE., M.D. states that the veteran had a 
history of arthritis of the spine, knees, and hands since his 
first visit in 1976, and that the diagnosis was moderately 
severe arthritis.

In January 1979, C. D. reported that she had been a nurse in 
Sweetwater Hospital for 9 years and went to work for Dr. R. 
in October 1945 as a nurse/X-ray and laboratory technician.  
She remained with him until 1958 until his illness and death 
closed the practice.  She said that she had taken X-rays and 
"helped" with the veteran.  

In a March 1984 statement, Dr. McE said that the veteran 
reported having painful and stiff joints since 1943, and that 
his disability increased over the years. The diagnosis was 
severe arthritis.

In a July 1992 letter, C. D. stated that the veteran was a 
patient of Dr. R from 1943 to 1947, and that he was treated 
for arthritis during that time.  A July 1992 letter from E. 
A. S. describes the activities that he and the veteran 
performed during service.  Mr. S. said that he recalled that 
the veteran complained that his arthritis bothered him when 
there was any excessive exercise.  He said that the veteran 
was crippled and unable to return to duty as a result of a 
forced march during service.

In a note attached to his substantive appeal, the veteran 
said he complained to his sergeant about pain in his back, 
shoulders, ankles, knee and wrist several times in the winter 
of 1942-43.  He said that he was under observation by Dr. R. 
for several months after discharge from service and was told 
that he had arthritis which would last the rest of his life.  

In a March 1996 letter, the veteran reported that Dr. R. had 
been the family physician since before he entered service.  
He said that in June 1943, he complained of pain in his back, 
shoulders and wrist and had been told by Dr. R. that it was 
arthritis.  

In May 1998, W. B. W., Jr. reported that he had known the 
veteran since March 1958 when they were both employees of the 
same company.  He recalled that as the veteran's arthritis 
progressed, it became more difficult for him to perform his 
assigned duties and led to his early retirement in 1977.  

A June 1998 letter from J. T. H., M.D. to Dr. K. L. notes 
that the veteran had a 20 to 25 year history of 
polyarthralgia and total replacements of both knees.  It was 
reported that X-rays had shown carpometacarpal joint 
arthritis but there was no evidence of any other significant 
osteoarthritis and no evidence of rheumatoid arthritis.  The 
final diagnoses were arthritis of the hand, status post total 
knee replacements bilaterally with quadatrophy and flexion 
contractures, soft tissue rheumatism in the form of alignment 
problems (scapular and pelvic tilt), polyarthralgia and 
myofascial pain syndrome or fibromyalgia.  

In September 1998, pursuant to the Board's remand, the RO 
invited the veteran to submit or identify any additional 
evidence he wished to have considered, particularly any 
additional information from Dr. R.  

In September 1998, in response, the veteran said that Dr. R. 
had died in 1958.  He said that in December 1943, he had seen 
Dr. R. for a check-up X-ray.  He said that he told Dr. R. 
about his back, knees ankles and wrist and was told by Dr. R. 
that it was arthritis.  In February 1949, he saw Dr. R. for 
another check-up X-ray.  At that time, he showed Dr. R. his 
swollen knees ankles and wrist and was told by Dr. R. that he 
would have arthritis for the rest of his life.  He said that 
all of the doctors he had seen in 1943 and 1947 were 
deceased.  

He submitted copies of letters dated in 1944 showing that he 
had been discharged in May 1943 on a certificate of 
disability for discharge by reason of pulmonary tuberculosis, 
chronic, arrested upper lobes, bilateral, reinfection type.  
He also submitted a copy of the July 1992 statement from C.D. 
that he had been a patient of Dr. R. from 1943 to 1947 and 
had been treated for arthritis during that time.  

Also submitted were copies of the medical certificates signed 
by Dr. R. in November 1947 and February 1949; one of those 
certificates was signed by C. D. as a notary public.  He also 
submitted a copy of the statement from B. W. dated in May 
1998.  

 Analysis.

Initially, the Board finds that the development directed in 
the remand has been completed.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The remand directed the RO to ask the 
veteran to identify any health care providers who might have 
evidence pertinent to his claim, attempt to obtain records 
from those providers and to readjudicate the issue of service 
connection for arthritis.  The RO asked the veteran to 
identify any health care providers, and the veteran has said 
that all of the doctors he had seen in 1943 and 1947, 
including Dr. R, are deceased.  It does not appear that there 
is any likelihood of obtaining additional information, 
including from Dr. R.  The RO concluded that service-
connection for arthritis was not warranted.  

Under 38 U.S.C.A. § 5107(a), a person who submits a claim for 
benefits under a law administered by the VA shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Court has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden" 
of 38 U.S.C.A. § 5107(a). Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  

In general, a well-grounded claim for service connection 
requires medical evidence of a current disability, competent 
evidence of a disease or injury in service and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  "[I]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet.App. 286, 281 (1997).   

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet.App. 91, at 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Espiritu v. Derwinski, 2 Vet.App. 495 (1992); 
Grottveit, 5 Vet.App. at 93.  A layperson may not rely on his 
own opinions as to medical matters to meet the initial burden 
of establishing a well grounded claim.  Grottveit, 5 Vet.App. 
93.  A statement from a layperson regarding information that 
a physician has told him does not constitute competent 
medical evidence.  Robinette v. Brown, 8 Vet.App. 69 (1995); 
Libertine v. Brown, 9 Vet.App. 521 (1996).

The term "service connection" connotes many factors but, 
basically, it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces, or, if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946 and arthritis becomes manifest to 
a compensably disabling degree within one year of separation 
from such service, it shall be presumed to have been incurred 
in service.  38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).  

The record contains medical evidence of a current disability, 
in the form of diagnoses of arthritis.  However, a well-
grounded claim also requires competent evidence of a disease 
or injury in service and medical evidence of a nexus between 
the current disability and the disease or injury in service.  
Caluza, 7 Vet. App. 498.  There is no evidence of an injury 
in service, nor does the veteran appear to be claiming that 
arthritis is the result of an injury in service.  

In the context of this case, service connection for arthritis 
can be established if there is competent evidence that it is 
at least as likely as not that arthritis was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303 
and 3.304 (1998).  This may be accomplished by evidence 
affirmatively showing inception in service 38 C.F.R. 
§§ 3.303(a), 3.304 or by presumptions, 38 C.F.R. §§ 3.307 and 
3.309.  Since there is no evidence that arthritis preexisted 
service, aggravation in service, need not be considered. 

There is no competent, probative evidence affirmatively 
showing inception in service.  In fact, the only competent, 
probative evidence related to arthritis in the service 
medical records, the dorsal spine X-ray made during the 1943 
hospitalization, tends to show that arthritis was not present 
in service.  No physician has expressed an opinion that 
arthritis was present in service and there is no other 
competent, probative evidence that arthritis was present in 
service.  

The other base is a presumption of incurrence in service.  If 
the veteran has the requisite service, arthritis which 
becomes manifested to a degree of, at least, 10 percent 
disabling, within one year of separation from service, will 
be presumed to have been incurred in service. 38 C.F.R. §§ 
3.307, 3.309.  Essentially, to be 10 percent disabling, 
arthritis must produce limitation of motion, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998) or cause painful motion 
or weakness, 38 C.F.R. § 4.59 (1998).  

However, to presume incurrence in service, there must be 
competent, probative evidence that arthritis was 10 percent 
disabling within one year of service discharge, by May 1944.  
Dr. R. has reported treating the veteran from 1943 to 1947 
and in December 1947 and in 1949.  However, Dr. R. did not 
report when he began to treat the veteran for arthritis, nor 
did he report any findings of limitation of motion, painful 
motion or weakness that would permit a conclusion that 
arthritis was 10 percent disabling, within one year of 
separation from service.  Dr. McE. reported, in March 1984, 
that the veteran had a history of painful and stiff joints 
since 1943.  However, it is clear that is only a history, 
since the first visit by the veteran to Dr. McE had been in 
1976.  Therefore, that statement does not make the claim well 
grounded, as all it does is repeat history that the veteran 
reported many years after service.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
requirement that there be a nexus to service.  LeShore v. 
Brown, 8 Vet.App. 406 (1995).

In December 1998, the veteran's representative asserted that 
sufficient weight has not been given to the statement of Ms. 
D. and that it should be assumed that Dr. R. began treating 
the veteran for arthritis within one year after service.  The 
representative notes that medical documentation is signed by 
both her and Dr. R. and that this indicates that she was part 
of the medical process and had first-hand knowledge of the 
treatment of the veteran.  It is argued that the veteran's 
complaints of back pain were not fully evaluated because he 
was young and there was a diagnosis of tuberculosis.  

Ms. D., Dr. R's nurse, reported that the veteran was a 
patient of Dr. R between 1943 and 1947 and was treated for 
arthritis during the period.  However, she did not state when 
during that period the treatment for arthritis occurred.  She 
also did not provide any information to determine that 
arthritis was compensably disabling within a year after 
separation from service.  Dr. R himself reported that he 
treated the veteran for arthritis in 1947; he did not report 
treating the veteran for arthritis prior to 1947.  Since Dr. 
R's statement does not show that the veteran was treated for 
arthritis/arthritis symptoms prior to 1947 at the earliest, 
these statements do not make the claim well grounded.  With 
regard to the assertion that the veteran's complaints of back 
pain were not fully evaluated because he was young and there 
was a diagnosis of tuberculosis, the Board need only observe 
that the military did make X-ray films of the veteran's 
dorsal spine, which did not show arthritis.  

Alternatively, a claim may be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit, 5 Vet. App. at 93.  

The veteran's statement that he had back pain in service and 
that he has had back pain since service is not sufficient to 
make the claim well grounded.  There is nothing in the record 
to show that the veteran is qualified to provide an opinion 
as to medical causation.  While he is competent to report 
that he has had back pain since he was in service, as a 
layperson he is not competent to diagnose the cause of the 
pain and, as noted above, no physician has expressed the 
opinion that arthritis was the cause of back pain in service.  

The statement from Mr. S. does not make the claim well 
grounded.  As a layperson, he is competent to report his 
observations.  There is nothing in the record to show that he 
is qualified to provide an opinion as to medical causation.  
The later private medical records show treatment remote from 
service without any opinion relating arthritis to service, so 
they do not make the claim well grounded.  Caluza, 7 Vet.App. 
498.  The statement from Mr. W. relates impressions many 
years after service.  As there is no medical evidence to link 
the veteran's arthritis to service or to show that it was 
manifested to a degree of 10 percent within a year after 
service, the claim is not well grounded.  Montgomery v. 
Brown, 4 Vet.App. 343 (1993).  

Initially, the RO afforded the veteran's claim a de novo 
review on the merits.  Although the Board determined that the 
claim was not well grounded, the Board concludes that he has 
not been prejudiced by the decision.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  This is because the RO, gave a fuller 
review of the claim than warranted, since there was no 
evidence of a well grounded claim.  


ORDER

The claim for service connection for arthritis of multiple 
joints is denied as not well grounded.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

